— In an action, inter alia, for a divorce, defendant appeals from an order of the Supreme Court, Kings County (Hirsch, J.), dated October 19, 1981, which (1) granted plaintiff’s motion for summary judgment on her third cause of action and *593directed defendant “to schedule an appointment with the Rabbinic Council of America and * * * to perform all the ritual acts of the ‘Get’ ceremony” and (2) gave plaintiff leave to submit a motion for counsel fees after she has obtained a divorce. Order modified by adding to the second decretal paragraph, after the words “counsel fees” the following: “with respect to her first and second causes of action only”. As so modified, order affirmed, with $50 costs and disbursements to plaintiff. There is no statutory authority to award counsel fees upon a nonmatrimonial cause of action (Lambert v Lambert, 45 AD2d 715). To the extent that plaintiff seeks to enforce a foreign decree directing defendant to give plaintiff a “Get”, it is not a matrimonial action and counsel fees cannot be awarded with respect to this cause of action. Gibbons, J. P., Gulotta, O’Connor and Boyers, JJ., concur.